764 So.2d 824 (2000)
Edward TIGER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-2030.
District Court of Appeal of Florida, Fourth District.
July 26, 2000.
Daniel L. Castillo, Tampa, for appellant.
No appearance required for appellee.
PER CURIAM.
We affirm the trial court's denial of appellant's rule 3.800(a) motion claiming that his habitual offender sentence is illegal under State v. Thompson, 750 So.2d 643 (Fla.1999). Thompson held that chapter 95-182, the law under which appellant was sentenced, violated the single subject rule of article III, section 6 of the Florida Constitution. See id. at 649. That chapter not only created the violent career criminal category of enhanced sentences, but it also amended the habitual violent offender sentencing provisions of section 775.084, Florida Statutes (1995). Appellant was sentenced as a habitual violent offender for his crimes. However, because chapter 95-182 did not change section 775.084 as it pertained to the sentencing of appellant, and appellant would have qualified for habitual offender sentencing under the 1994 version of the statute, the motion shows on its face that the 1995 amendment declared unconstitutional in Thompson did not affect appellant's sentence.
Affirmed.
WARNER, C.J., GUNTHER and TAYLOR, JJ., concur.